Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Status of the Claims
	Claims 1-12 previously were canceled.  Claims 13-32 remain pending and under examination.

Response to Arguments
	Applicant’s arguments filed 2/24/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The claims have been amended to limit the omega-3 fatty acid to a combination of EPA and DHA.  Applicant’s argument to this effect are persuasive since this combination with closed language has not been considered to date.  The new grounds of rejection necessitated by amendments of 2/24/2022 address this new limitation.  The relevance of the previously cited references is maintained below as newly applied.  Applicant’s argument that Bruzzese’s Example 15 is directed to solid tablet formulations while most other examples are related to liquid formulations is not persuasive in view of Bruzzese’s teaching as a whole, since the prior art is not limited to its examples or preferred embodiments.

Withdrawn Rejections
	The rejection of claims 13-32 under 35 U.S.C. 103 as being unpatentable over Bruzzese (US
5,750,572) in view of Kasma et al. (US 2016/0256556) is withdrawn in view of Applicant’s amendments to the claims, as addressed above.

New Grounds of Rejection Necessitated by Amendments of 2/24/2022
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruzzese (US
5,750,572, previously cited) in view of Opheim (US 2010/0215758, newly cited) and Kasma et al. (US 2016/0256556, previously cited).
	The instant claims are drawn to a tablet comprising an omega-3 fatty acid salt comprising an omega-3 fatty acid and an amino acid, a binder and/or structure-forming substance, as further specified in the claims, wherein the omega-3 fatty acid comprises EPA and DHA.
Bruzzese teaches the use of docosahexaenoic acid (DHA) salts with basic amino acids, such as
arginine and lysine. See the abstract and example 15. The use of microcrystalline cellulose and lactose
is taught in Example 15. The use of a granulate composition is taught in Example 14. The tablet is
taught in Example 15. The mixing and stirring is taught in Example 3. The use of water and ethanol as
solvents is taught in Examples. The concentration of omega-3 fatty acid amino acid salt and omega -3
fatty acids is taught in the examples. 
Bruzzese teaches only DHA salts and not EPA and DHA in combination as newly claimed.  Regarding claims 13, 15, and 31,  in particular, Opheim cures this deficiency.  Opheim teaches nutritional and/or dietary supplements which may be in powder form for reconstitution for instance (see abstract, in particular).  Opheim teaches that a combination of EPA and DHA or derivatives thereof may be desirably employed (see [0045] and [0046]).  That the omega-3 fatty acids or derivatives thereof comprise about 40% of the total formulation and at least 10% (see [0045]).  See also limitations of claims 18, 29, and 30, overlapping range.
Both Bruzzese and Opheim are directed to pharmaceutical formulations comprising a DHA agent.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add an EPA agent to a DHA agent as taught by Ophein in the formulations of bruzzese, with a reasonable expectation of success.  One would have been motivated to do so based on Opheim’s suggestion that these two may be used in particular combination and in dosages and amounts overlapping with the claimed ranges.
Bruzzse et al. differs from the claimed invention in preparing the composition by spray drying. 
Kasma teaches a flavor improver for polyunsaturated fatty acids. See the abstract. Kasma teaches that the composition can be prepared by mixing an emulsifying agent with a polyunsaturated fatty acids and a basic amino acid, adding an additive, such as, an excipient and subjecting the composition to spray drying. The use of the composition in a food product is taught in Para [0096] and [0097]. It would have been obvious to a person skilled in the art to prepare Bruzzes composition by spray-drying , motivated by the teachings of Kasma, which teaches spray-drying is used in the preparation of fatty acids in combination with amino acids. The determination of optimum
proportions or amounts is considered to be within the skill of the artisan in the absence of evidence to
the contrary. It is maintained that Bruzzese’s Example 15 describes 361.3 mg of DHA lysine salt being used, corresponding to 250 mg DHA. Therefore, in a total formulation weight of 659.8 mg, 250 mg DHA corresponds to a content of omega-3 fatty acid (DHA) of 37.8%.  Moreover, Opheim specifies that a dosage may be 500 mg of the oil wherein in one embodiment the dose provides at least 500 mg of a combination of EPA and DHA or derivatives thereof wherein preferably the combination contains no less than 200 mg each of EPA and DHA or derivatives thereof (see [0046]).  Accordingly, it is the examiner’s position that it would have been prima facie obvious to add EPA as taught by Opheim in a minimum dosage quantity suggested by Opheim to the DHA of Bruzzese as suggested by Opheim.  One would have been motivated to do so to provide a preferable dosage in accordance with Opheim’s recommendation and doing so would have resulted in an amount the same or overlapping with the instantly claimed ranges as further addressed below.
	In contrast to Bruzzese, the present application largely describes solid salts of omega-3
fatty acids. Bruzzese describes at col. 2, Il. 22 to 24, that its “salts are in the form of very thick, transparent oils, which transform into solids of waxy appearance and consistency at low
temperatures.” It is believed that Bruzzese’s consistency is the reason why most of the
formulations in Bruzzese’s examples are in a liquid form and higher amounts of structure-
forming substances are needed for solid tableting formulations”.  It is the examiner’s position that there is a slight difference between 40% and 37% between the concentration of the fatty acids of the claimed invention and Bruzzese’s.  There is no evidence of record to establish the advantages of having the concentrations of fatty acids at 40% over 37%.   Furthermore, applicant’s attention is drawn to in re Aller, 220 F.2d 454, 42 C.C.P.A. 824, 105 U.S.P.Q. 233 (C.C.P.A. 1955), the court decided that “ Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 73 F.2d 931, 22 C.C.P.A., Patents, 830[**827] ; In re Waite, 168 F.2d 104, 35 C.C.P.A., Patents, 1117. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson, 132 F.2d 1020, 30 C.C.P.A., Patents, 809; In re Scherl, 156 F.2d 72, 33 C.C.P.A., Patents, 1193. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 77 F.2d 627, 22 C.C.P.A., Patents, 1313; In re Normann, 150 F.2d 708, 32 C.C.P.A., Patents, 1248; In re Irmscher, 150 F.2d 705, 32 C.C.P.A., Patents, 1259. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain, 156 F.2d 239, 33 C.C.P.A., Patents, 1250; Minnesota Mining & Mfg. Co. v. Coe, 69 App.D.C. 217, 99 F.2d 986; Allen v. Coe, 77 U.S.App.D.C. 324, 135 F.2d 11”. Additionally, the examples 8 and 9 of Bruzzese are drawn to a capsule with high concentration of fatty acids and the example 14 is a granulated product with high amounts of fatty acids and further Opheim provides additional rationale for adding EPA to DHA to be used in combination in an amount within Opheim’s recommended range.  To combine these components as taught by Opheim meets the closed language of claim 31 because Opheim specifies these derivatives in combination (see [0046]) without requisite additional components.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617